internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1 plr date date legend taxpayer cpa firm individual a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file form_8279 election to be treated as a fsc or as a small_fsc as provided by temp sec_1 1t b q a effective for the tax_year beginning date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a senior manager of federal taxes in cpa firm one of individual a’s in re plr assignments was to ensure that an election to treat taxpayer as a fsc was timely filed with the irs on or about date individual a was preparing the quarterly estimated_tax payments for taxpayer and noted that taxpayer had not received a notice of acceptance regarding its fsc election from the irs individual a then looked through the files and discovered that form_8279 had not been filed form_8279 was required to be filed on or before date in order to apply to all of calendar_year individual a states that due to the workload in his office and the volume of materials involved in establishing and qualifying taxpayer as a fsc under u s and foreign laws individual a had mistakenly believed that he had forwarded form_8279 to taxpayer’s u s parent company for signature sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i treas reg provides rules for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute a regulatory election means an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301 b sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer-- v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc thus the commissioner has discretionary authority pursuant to in re plr sec_301_9100-1 to grant taxpayer an extension of time as requested provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8279 effective for the taxable_year beginning date this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer's authorized representatives sincerely _________________________ allen goldstein reviewer office of the associate chief_counsel international
